 



Exhibit 10.32
Summary of 2007 Named Executive Officer Compensation
The following shows the current annual salary for eLoyalty’s President and Chief
Executive Officer, the Chief Financial Officer and each of the next three most
highly compensated executive officers other than the President and Chief
Executive Officer:

         
Kelly D. Conway:
  $ 480,000  
Karen Bolton:
  $ 300,000  
Christopher J. Danson:
  $ 300,000  
Steven C. Pollema:
  $ 300,000  
Steven H. Shapiro
  $ 285,000  

All of the above executive officers have target bonus percentages as set forth
in their employment agreements with eLoyalty other than Mr. Shapiro.
Ms. Bolton also has certain provisions in her Employment Agreement that
compensate her in 2007 as a result of her transition from status as an
Australian expatriate to status as a United States national, including payments
for taxes, personal travel and certain moving and living arrangements.
Additional information concerning the compensation of these officers is set
forth in the Proxy Statement on Form 14A filed by eLoyalty Corporation with the
Securities and Exchange Commission.

 